Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of the 26th day of July, 2017 and is effective
as of July 2, 2017 (this “Agreement”), by NICHOLAS FINANCIAL, INC., a British
Columbia, Canada corporation (the “Company”), and KATIE L. MACGILLIVARY (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty about the Employee’s future employment with the Company
without regard to the Employee’s competence or past contributions, which
uncertainty may result in the loss of valuable services of the Employee to the
detriment of the Company and its shareholders, and the Company and the Employee
wish to provide reasonable security to the Employee against changes in the
Employee’s relationship with the Company in the event of any such change in
control;

WHEREAS, the Company and the Employee desire that any proposal for a change in
control or acquisition of the Company will be considered by the Employee
objectively and with reference only to the best interests of the Company and its
shareholders;

WHEREAS, the Employee will be in a better position to consider the Company’s
best interests if the Employee is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such change in control or acquisition; and

WHEREAS, the Employee desires to continue to be employed by the Company on the
terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

1. EMPLOYMENT AND DUTIES. Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee, and the Employee hereby agrees to
serve the Company, as Vice President-Finance, Chief Financial Officer. The
Employee shall report directly to the Company’s President and Chief Executive
Officer and shall render to the Company such management and policy-making
services of the type customarily performed by persons serving in similar
capacities with other employers that are similar to the Company, together with
such other duties with which she is charged by the Company’s Articles or Notice
of Articles (or any similar governance instruments) and subject to the overall
direction and control of the Company’s Board of Directors. The Employee accepts
such employment and agrees to devote her best efforts and substantially all of
her business time, skill, labor and attention to the performance of such duties.
The Employee agrees not to engage in or be concerned with any other commercial
duties or pursuits during the Term (as hereinafter defined) of this Agreement;
provided, however, that the Employee may be involved in a passive capacity



--------------------------------------------------------------------------------

in a non-competitive business subject to the prior written approval of the
Company’s Board of Directors. Furthermore, the Employee shall assume and
competently perform such reasonable responsibilities and duties as may be
assigned to her from time to time by the Chairman of the Board or the President
and Chief Executive Officer of the Company. To the extent that the Company shall
have any parent, subsidiary, affiliated corporations, partnerships, or joint
venture (collectively “Related Entities”), the Employee shall perform such
duties to promote these entities and their respective interests to the same
extent as the interests of the Company without additional compensation. At all
times, Employee agrees that she has read and will abide by, and prospectively
will read and abide by, any employee handbook, policy, or practice that the
Company or Related Entities has or hereafter adopts with respect to its
employees generally.

2. TERM. The employment of the Employee under this Agreement commences on the
date hereof and will continue through and including the close of business on the
1st anniversary of the date hereof (the “Initial Term”), unless earlier
terminated pursuant to the terms of this Agreement. After the end of the Initial
Term, this Agreement shall continue to renew automatically on the anniversary of
the last day of the Initial Term for successive 1-year terms (the Initial Term,
as well as any such renewal(s) thereof, shall be referred to herein as the
“Term”) unless the Company provides to the Employee, at least sixty (60) days
prior to the expiration of any renewal Term, written notification that it
intends not to renew this Agreement; and, provided, further, that this Agreement
may be terminated in accordance with Section 5 hereof (with the exception of the
obligations of the parties hereunder that shall survive any such termination).
Notwithstanding the foregoing, if a Change of Control (as defined in Appendix A
hereto) occurs prior to the end of the Initial Term or any renewal term, this
Agreement shall be extended automatically for a one year renewal period
beginning on the date of the Change of Control (a “Post-Change of Control
Renewal Period”). Expiration of this Agreement will not affect the rights or
obligations of the parties hereunder arising out of, or relating to,
circumstances occurring prior to the expiration of this Agreement, which rights
and obligations will survive the expiration of this Agreement.

3. COMPENSATION.

(a) Annual Base Salary and Bonus. As compensation for her services under this
Agreement, the Employee shall receive, and the Company shall pay, an annual base
salary of such amount as shall be determined by the Compensation Committee of
the Company’s Board of Directors (or other committee performing similar
functions), but not less than $195,000 (U.S.). Such annual base salary shall be
payable in equal installments in accordance with the policy then prevailing for
the Company’s Employees. Following a Change of Control, the Employee’s annual
base salary shall not be decreased and, during the Post-Change of Control
Renewal Period, the Employee’s base salary shall be increased on an annual basis
by an amount at least equal to the average base salary increase, expressed as a
percentage, provided to executives of the Company of comparable status and
position to the Employee. The Employee also shall be entitled, during the Term,
to participate in and receive payments from all bonus and other incentive
compensation plans as may be adopted by the Company as are made available to
other Employees of the Company.

 

2



--------------------------------------------------------------------------------

(b) Payments. All amounts paid pursuant to this Agreement shall be subject to
withholding or deduction by reason of the Federal Insurance Contribution Act,
Federal income tax, state and local income tax, if any, and comparable laws and
regulations.

(c) Other Benefits. The Employee shall be reimbursed by the Company for all
reasonable and customary travel and other business expenses incurred by her in
the performance of her duties hereunder in accordance with the Company’s
standard policy regarding expense verification practices. The Employee shall be
entitled to that number of weeks paid vacation per year that is available to
other Employees of the Company, and shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
employee benefits plans, if any, which the Company may from time to time make
available to its Employees generally. On and after a Change of Control, the
Employee shall be included: (i) to the extent eligible thereunder (which
eligibility shall not be conditioned on Employee’s salary grade or on any other
requirement which excludes persons of comparable status to Employee unless such
exclusion was in effect for such plan or an equivalent plan immediately prior to
the Change of Control), in any and all plans providing benefits for the
Company’s salaried employees in general (including but not limited to group life
insurance, hospitalization, medical, dental, and long-term disability plans) and
(ii) in plans provided to executives of the Company of comparable status and
position to Employee (including but not limited to deferred compensation,
split-dollar life insurance, supplemental retirement, stock option, stock
appreciation, stock bonus, cash bonus and similar or comparable plans); provided
that in no event shall the aggregate level of benefits under the plans described
in clause (i) and the plans described in clause (ii), respectively, in which
Employee is included be less than the aggregate level of benefits under plans of
the Company of the type referred to in such clause, respectively, in which
Employee was participating immediately prior to the Change of Control.

4. NONCOMPETITION AND NON-DISCLOSURE REQUIREMENTS.

(a) Employee acknowledges that her services are of a special, unique,
extraordinary and intellectual character, and her position with the Company
places her in a position of confidence and trust with customers, suppliers and
employees of the Company and other Related Entities. The Employee further
acknowledges that the rendering of services under this Agreement necessarily
requires the disclosure to her of confidential information (as defined below) of
the Company and/or Related Entities. The Employee and the Company agree that
both prior to and during her course of employment with the Company, the Employee
had, has and will continue to develop personal relationships with the Company’s
financiers, customers, suppliers and employees, and that the Employee holds a
position of substantial trust and confidence. As a consequence, the Employee
agrees that it is reasonable and necessary for the protection of goodwill and
legitimate business interests of the Company and Related Entities that the
Employee make the covenants contained herein, that the covenants are a material
inducement for the Company to employ the Employee and to enter into this
Agreement, and that the covenants are given as an integral part of and incident
to this Agreement.

(b) The Employee covenants and agrees that during her employment by the Company
(whether during the Term hereof or otherwise), and thereafter for a period of
one (1) year following the termination of the Employee’s employment with the
Company, she will not:

 

3



--------------------------------------------------------------------------------

(i) directly or indirectly engage in, continue in or carry on the business of
the Company or any Related Entity, or any business substantially similar
thereto, including owning or controlling any financial interest in, any
corporation, partnership, firm or other form of business organization which
competes with or is engaged in or carries on any aspect of such business or any
business substantially similar thereto;

(ii) directly or indirectly, assist, promote or encourage any employees or
clients, or potential employees or clients, of the Company or Related Entities
to terminate or discontinue their relationship in order to pursue opportunities
or employment with any competitor of the Company or Related Entities;

(iii) consult with, advise or assist in any way, whether or not for
consideration, any corporation, partnership, firm or other business organization
which is now, becomes or may become a competitor of the Company or any Related
Entity in any aspect of their respective businesses during the Employee’s
employment with the Company, including, but not limited to: advertising or
otherwise endorsing the products of any such competitor; soliciting customers or
otherwise serving as an intermediary for any such competitor; or loaning money
or rendering any other form of financial assistance to or engaging in any form
of business transaction whether or not on an arms’ length basis with any such
competitor; or

(iv) engage in any practice the purpose of which is to evade the provisions of
this Agreement or to commit any act which is detrimental to the successful
continuation of, or which adversely affects, the business or the Company;

provided, however, that the foregoing shall not preclude the Employee’s
ownership of not more than 5% of the equity securities of a corporation which
has such securities registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”).

Notwithstanding the foregoing, in the event the Employee’s employment with the
Company terminates as a result of the Company providing the Employee written
notification that it intends not to renew this Agreement at the end of the Term
in accordance with Section 2, the covenants set forth above shall only apply for
a period of six (6) months following such termination of employment and the
Company shall pay the Employee a one-time, lump-sum payment equal to six
(6) months of the Employee’s base salary in effect at such time as consideration
for the Employee being subject to such covenants.

 

4



--------------------------------------------------------------------------------

(c) The Employee acknowledges that the inventions, innovations, software, trade
secrets, business plans, financial strategies, finances, and all other
confidential or proprietary information with respect to the business and
operations of the Company and Related Entities are valuable, special and unique
assets of the Company. The Employee agrees not to, at any time during or after
the Term of this Agreement, disclose, directly or indirectly, to any person or
entity, or use or authorize or propose to authorize any person or entity to use
any confidential or proprietary information with respect to the Company or
Related Entities without the prior written consent of the Company including,
without limitation, information as to the financial condition, results of
operations, identities of clients or prospective clients, products under
development, acquisition strategies or acquisitions under consideration, pricing
or cost information, marketing strategies or any other information relating to
the Company or any of the Related Entities which could be reasonably regarded as
confidential. However, this does not include information which is or shall
become generally available to the public other than as a result of disclosure by
the Company or Related Entities or any of their agents, affiliates or
representatives or a person to whom any of them has provided such information.

(d) The Employee agrees that the geographic scope of this covenant not to
compete shall extend to (i) the states of Alabama, Florida, Georgia, Illinois,
Indiana, Kansas, Kentucky, Maryland, Michigan, Missouri, North Carolina, Ohio,
Pennsylvania, South Carolina, Tennessee, Texas, Virginia and Wisconsin, which
constitute the geographic area in which the Company has operated its business at
some time during the one year preceding the date of this Agreement; or (ii) such
broader geographic area where the Company conducts business at any time during
the Term of this Agreement.

(e) In the event of any breach of this covenant not to compete, the Employee
recognizes that the remedies at law will be inadequate and that in addition to
any relief at law which may be available to the Company for such violation or
breach and regardless of any other provision contained in this Agreement, the
Company shall be entitled to equitable remedies (including an injunction) and
such other relief as a court may grant after considering the intent of this
Section 4.

(f) In the event a court of competent jurisdiction determines that the
provisions of this covenant not to compete are excessively broad as to duration,
geographic scope, prohibited activities or otherwise, the parties agree that
this covenant shall be reduced or curtailed to the extent necessary to render it
enforceable.

5. TERMINATION.

(a) Death. The Employee’s employment hereunder shall terminate upon her death.

(b) Disability. If, during the Term, the Employee becomes physically or mentally
disabled in accordance with the terms and conditions of any disability insurance
policy covering the Employee or, if due to such physical or mental disability,
the Employee becomes unable for a period of more than one hundred eighty
(180) consecutive days to perform her duties hereunder on substantially a
full-time basis as determined by the Company in its sole reasonable discretion,
the Company may, at its option, terminate the Employee’s employment hereunder
upon not less than thirty (30) days’ written notice of termination.

 

5



--------------------------------------------------------------------------------

(c) Cause. The Company may terminate this Agreement at any time with Cause. As
used in this Agreement, “Cause” shall mean the following: (1) a material
violation of the Company’s policies or practices which reasonably justifies
termination; (2) conviction of a felony, as evidenced by a binding and final
judgment, order or decree of a court of competent jurisdiction; (3) the
commission by the Employee of any act which would reasonably be expected to
materially injure the reputation, business, or business relationships of the
Company or Related Entities; or (4) any material breach by Employee of this
Agreement. The Company may terminate this Agreement with Cause as defined in
clauses (1) and (4) above upon fifteen (15) business days’ prior written notice
(the “Cause Notification Period”) to Employee, but such termination shall only
become effective in the event of Employee’s failure to cure the applicable
breach or violation, to the reasonable satisfaction of Company, prior to the end
of the Cause Notification Period. The Company may terminate this Agreement
without notice at any time with Cause as defined in clause (2) or (3) above.
Notwithstanding anything in the foregoing to the contrary, upon and after a
Change of Control, the Company may terminate this Agreement with Cause only as
defined in clause (2) or (4) above. In the event of a termination with Cause,
the Company shall be relieved of all its obligations to the Employee provided
for by this Agreement, and all payments to the Employees hereunder shall
immediately cease and terminate. For the avoidance of doubt, the Company also
may terminate the Employee’s employment hereunder at any time without Cause by
written notice; provided, however, that the Company shall owe the Employee the
Severance Payment (as defined below) following a termination of the Employee’s
employment by the Company other than for Cause.

(d) Involuntary Termination by Employee. The Employee may terminate her
employment hereunder upon (i) a good faith determination by the Employee that
there has been a material breach of the Agreement by the Company, (ii) a
material adverse change in the Employee’s working conditions or status, (iii) a
significant relocation of the Employee’s principal office, or (iv) upon or
within the one-year period following a Change of Control, a good faith
determination by the Employee that there has been any of the following: a breach
of the Agreement by the Company, any adverse change in the Employee’s working
conditions, status, authority, duties, responsibilities (including but not
limited to a requirement that the Employee report to a corporate officer instead
of reporting directly to the board of directors) or any requirement that the
Employee relocate her principal office to a location that is more than ten
(10) miles from the location of the Employee’s principal office immediately
prior to the Change of Control (any one of the preceding constituting “Good
Reason”), by delivering written notice of termination to the Company indicating
in reasonable detail the facts and circumstances alleged to provide a basis for
such termination and shall cease performing the Employee’s duties hereunder on
the date which is ten (10) days after delivery of the notice, which date shall
also be the date of termination of the Employee’s employment.

(e) Voluntary Termination by Employee. The Employee agrees to provide the
Company with at least twenty (20) business days’ (“Termination Notice Period”)
prior written notice of her intent to terminate employment voluntarily. Failure
to provide such notice terminates the Employee’s entitlement to payment of
accrued, unused benefits, such as vacation. However, the Company reserves the
right to terminate the Employee before the end of the Termination Notice Period,
provided that the Company pays the Employee the salary that she would have
received from the date of the last payroll payment to the end of the Termination

 

6



--------------------------------------------------------------------------------

Notice Period. Such salary shall be paid in accordance with the Company’s normal
payroll procedures applicable to base salary. During the Termination Notice
Period, the Employee agrees to make a good faith effort to perform the duties
described hereunder. If, during the Term, the Employee voluntarily terminates
her employment with the Company, the Company’s obligations, including payment
obligations, under this Agreement shall cease, except that the Company shall pay
the Employee the amount of base salary that she would have received from the
date of the last payroll payment to the end of the Termination Notice Period in
accordance with the Company’s normal payroll procedures applicable to base
salary.

(f) Severance Payment and Post-Change of Control Benefits. In the event of a
termination of the Employee’s employment (i) by the Company other than for Cause
or (ii) by the Employee in a manner which satisfies Section 5(d):

(i) The Company shall pay the Employee (subject to the provisions of Section 6
of this Agreement) a one-time, lump-sum severance payment equal to the
Employee’s annual base salary in effect at the time of such termination
(“Severance Payment”). Notwithstanding the foregoing, if such termination of the
Employee’s employment occurs during a Post-Change of Control Renewal Period, the
Severance Payment shall be calculated using the Employee’s annual base salary in
effect at any time during the period of 180 days prior to the date on which the
Change of Control occurred, if higher than the annual base salary in effect at
the time of such termination. The Severance Payment shall be paid to the
Employee in cash equivalent on the date that is sixty (60) days after the date
of termination of the Employee’s employment; provided that, to the extent
required to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), all or a portion of the Severance Payment shall be delayed
until the first day of the seventh (7th) month following the month in which the
termination of the Employee’s employment occurs, without interest thereon.

(ii) If such termination of employment occurs during a Post-Change of Control
Renewal Period, then the Employee will also receive the following benefits:

(a)(1) all restrictions on any restricted stock or restricted stock unit awards
made to Employee by the Company or its affiliates on or after the Change of
Control shall lapse such that Employee is fully and immediately vested in such
awards upon such termination of employment; (2) any stock options or stock
appreciation rights granted to Employee pursuant to the Company’s or its
affiliate’s equity-based incentive plan(s) on or after the Change of Control
shall become fully and immediately vested upon such termination of employment;
and (3) any performance shares, performance units or similar performance-based
equity awards granted to Employee pursuant to the Company’s or its affiliate’s
equity-based incentive plan(s) on or after the Change of Control shall be deemed
earned on a pro rated basis according to the portion of the performance period
that has elapsed through the date of the termination of employment as if all
performance requirements had been satisfied at the target level (or such higher
level as would have been achieved if performance through the date of the
termination of employment had continued through the end of the performance
period).

 

7



--------------------------------------------------------------------------------

(b) Until the earlier of eighteen (18) months after the date of Employee’s
termination of employment or such time as Employee has obtained new employment
and is covered by benefits which in the aggregate are at least equal in value to
the following benefits, Employee shall continue to be covered, at the expense of
the Company, by the same or equivalent life insurance, hospitalization, medical,
dental and vision coverage as Employee received (or, if higher, as was required
hereunder) immediately prior to Employee’s termination of employment, subject to
the following: After the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Company shall amend such health plan
to comply therewith; and if provision of any such health benefits would subject
the Company or its benefits arrangements to a penalty or adverse tax treatment,
then the Company shall provide a cash payment to Employee in an amount
reasonably determined by the Company to be equivalent to the COBRA premiums for
similar benefits.

(c) The Company shall bear up to $15,000 in the aggregate of fees and expenses
of consultants and/or legal or accounting advisors engaged by the Employee to
advise the Employee as to matters relating to the computation of benefits due
and payable under this Section 5.

Notwithstanding anything to the contrary in this Agreement, if a Change of
Control occurs and the Employee’s employment with the Company is terminated
(other than a termination due to Employee’s death or as a result of Disability)
during the period of 180 days prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by Employee that such termination
of employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement such termination of employment shall be deemed a termination
following such Change of Control.

(g) Benefits. The following shall apply upon termination of the Employee’s
employment: Notwithstanding anything to the contrary herein contained, the
Employee shall receive all compensation and other benefits to which she was
entitled under this Agreement or otherwise as an employee of the Company through
the termination date, including payments of base salary accrued hereunder
through the calendar month in which such termination occurs.

 

8



--------------------------------------------------------------------------------

6. TAX PROVISIONS.

(a) Limitation on Parachute Payments. Notwithstanding any other provision of
this Agreement, if any portion of the Severance Payment or any other payment
under this Agreement, or payments to or for the benefit of the Employee under
any other agreement or plan (collectively, the “Change of Control Benefits”),
would constitute an “excess parachute payment,” then the Change of Control
Benefits to be made to the Employee shall be reduced such that the value of the
aggregate Change of Control Benefits that the Employee is entitled to receive
shall be One Dollar ($1) less than the maximum amount which the Employee may
receive without becoming subject to the tax imposed by Section 4999 of the Code
(or any successor provision) or which the Company may pay without loss of
deduction under Section 280G(a) of the Code (or any successor provision);
provided that the foregoing reduction in the amount of Change of Control
Benefits shall not apply if the after-tax value to the Employee of the Change of
Control Benefits prior to reduction in accordance herewith is greater than the
after-tax value to the Employee if the Change of Control Benefits are reduced in
accordance herewith. For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Code Section 280G, and such “parachute payments” shall be valued as provided
therein.

(b) Opinion. For purposes of this Section, within thirty (30) days after notice
by one party to the other of its belief that there is a payment or benefit due
the Employee that will result in an excess parachute payment as defined in
Section 280G of the Code or any successor provision thereto, the Employee and
the Company shall obtain, at the Company’s expense, the opinion (which need not
be unqualified) of nationally recognized tax counsel (“Tax Counsel”) selected by
the Company’s independent auditors and acceptable to the Employee, which sets
forth (A) the “base amount” within the meaning of Section 280G; (B) the
aggregate present value of the payments in the nature of compensation to the
Employee as prescribed in Section 280G(b)(2)(A) (ii); (C) the amount and present
value of any “excess parachute payment” within the meaning of Section 280G(b)(1)
without regard to the limitations of this Section 6; (D) the after-tax value of
the Change of Control Benefits if the reduction in Change of Control Benefits
contemplated under this Section 6 did not apply; and (E) the after-tax value of
the Change of Control Benefits taking into account the reduction in Change of
Control Benefits contemplated under this Section 6. For purposes of determining
the after-tax value of the Change of Control Benefits, the Employee shall be
deemed to pay federal income taxes and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of the Employee’s domicile for
income tax purposes on the date the payment is to be made, net of the maximum
reduction in federal income taxes that may be obtained from deduction of such
state and local taxes.

In the event that a reduction is to be made under this Section 6, the Change of
Control Benefits shall be reduced or eliminated by applying the following
principles, in order: (i) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (ii) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment

 

9



--------------------------------------------------------------------------------

date; and (iii) cash payments shall be reduced prior to non-cash benefits;
provided, however, that if the foregoing order of reduction or elimination would
violate Section 409A of the Code, then the reduction shall be made pro rata
among the payments or benefits included in the Change of Control Benefits (on
the basis of the relative present value of the parachute payments). For purposes
of this Agreement, the value of any noncash benefits or any deferred payment or
benefit, and all present economic values, shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Employee. Such opinion shall be dated as of the date of
termination of the Employee’s employment and addressed to the Company and the
Employee and shall be binding upon the Company and the Employee.

The provisions of this Section 6(b), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation earned by the Employee pursuant to the Company’s compensation
programs prior to a change of control is reasonable; provided, however, that in
the event such Tax Counsel so requests in connection with the opinion required
by this Section 6(b), the Company shall obtain at its expense, and Tax Counsel
may rely on in providing the opinion, the advice of a firm of recognized
Employee compensation consultants as to the reasonableness of any item of
compensation to be received by the Employee.

(c) Effect of Change in Law. In the event that the provisions of Sections 280G
and 4999 of the Code (or any successor provisions) are repealed, this Section 6
shall cease to be effective on the effective date of such repeal. The parties to
this Agreement recognize that final regulations promulgated under Section 280G
of the Code may affect the amounts that may be paid under this Agreement and
agree that, upon issuance of such final regulations, this Agreement may be
modified as the parties hereto may in good faith deem necessary in light of the
provisions of such regulations to achieve the purposes of this Agreement, and
that consent to such modification shall not be unreasonably withheld.

7. SUCCESSORS.

(a) If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person (as defined in Appendix A hereto) or if the
Company merges into or consolidates or otherwise combines (where the Company
does not survive such combination) with any Person (any such event, a “Sale of
Business”), then the Company shall assign all of its right, title and interest
in this Agreement as of the date of such event to such Person, and the Company
shall cause such Person, by written agreement in form and substance reasonably
satisfactory to the Employee, to expressly assume and agree to perform from and
after the date of such assignment all of the terms, conditions and provisions
imposed by this Agreement upon the Company. Failure of the Company to obtain
such agreement prior to the effective date of such Sale of Business shall be a
material breach of this Agreement. In case of such assignment by the Company and
of assumption and agreement by such Person, as used in this Agreement, “Company”
shall thereafter mean such Person which executes and delivers the agreement
provided for in this Section 7 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law, and this Agreement shall
inure to the benefit of,

 

10



--------------------------------------------------------------------------------

and be enforceable by, such Person. The Employee shall, in the Employee’s
discretion, be entitled to proceed against any or all of such Persons, any
Person which theretofore was such a successor to the Company (as defined in the
first paragraph of this Agreement) and the Company (as so defined) in any action
to enforce any rights of the Employee hereunder. Except as provided in this
Subsection, this Agreement shall not be assignable by the Company. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company.

(b) This Agreement and all rights of the Employee shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Employee under Sections 3, 5, and 7 of this Agreement if the Employee had lived
shall be paid, in the event of the Employee’s death, to the Employee’s estate,
heirs and representatives; provided, however, that the foregoing shall not be
construed to modify any terms of any benefit plan of the Company, as such terms
are in effect on the date of the Employee’s death, that expressly govern
benefits under such plan in the event of the Employee’s death.

8. SEVERABILITY. The provisions of this Agreement shall be regarded as
divisible, and the parties agree that if any of said provisions or any part
hereof shall under any circumstances be deemed or declared invalid, inoperative
or unenforceable, then the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

9. AMENDMENT. This Agreement may not be amended or modified at any time except
by written instrument executed by the Company and the Employee.

10. WITHHOLDING. The Company shall be entitled to withhold from amounts to be
paid to the Employee hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law (unless the Employee has otherwise indicated in writing). The
Company shall be entitled to rely on an opinion of nationally recognized tax
counsel if any question as to the amount or requirement of any such withholding
shall arise.

11. NOTICE. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when actually received, whether hand-delivered, sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents (as long as receipt is acknowledged) or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Employee, to the Employee at the Employee’s address then reflected in
the records of the Company.

 

11



--------------------------------------------------------------------------------

If to the Company, to:

Nicholas Financial, Inc.

2454 McMullen Booth Road

Building C

Clearwater, Florida 33759

Attn: President

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.

12. NO WAIVER; ENTIRE AGREEMENT. No waiver by any party hereto of any breach of
this Agreement by any other party hereto shall be deemed a waiver of any similar
or dissimilar term or condition at the same or at any prior or subsequent time.
This Agreement and any equity award agreements between the Company and the
Employee constitute the entire agreement between the parties hereto with respect
to the Employee’s employment by the Company and there are no agreements or
representations, oral or otherwise, expressed or implied, with respect to or
related to the employment of the Employee which are not set forth in this
Agreement or such equity award agreements.

13. NO ASSIGNMENT. Except as expressly set forth herein, no party shall assign
any of her or its rights under this Agreement without the prior written consent
of the other party and any attempted assignment without such prior written
consent shall be null and void and without legal effect.

14. COUNTERPARTS; FACSIMILE SIGNATURES. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
effective upon the execution and delivery by any party hereto of facsimile
copies of signature pages hereto duly executed by such party; provided, however,
that any party delivering a facsimile signature page covenants and agrees to
deliver promptly after the date hereof two (2) original copies to the other
party hereto.

15. GOVERNING LAW.

(a) The validity, interpretation, construction and performance of this Agreement
shall be governed by the internal laws of the State of Florida, except that
Section 15(b) shall be construed in accordance with the Federal Arbitration Act
if arbitration is chosen by the Employee as the method of dispute resolution.

(b) Any dispute arising out of this Agreement shall, at the Employee’s election,
be determined by either (i) arbitration under the rules of the American
Arbitration Association then in effect (but subject to any evidentiary standards
set forth in this Agreement), in which both parties shall be bound by the
arbitration award, or (ii) by litigation. Whether the dispute is to be settled
by arbitration or litigation, the venue for the arbitration or litigation shall
be Tampa, Florida. The parties consent to personal jurisdiction in each trial
court in the selected venue having subject matter jurisdiction notwithstanding
their residence or situs, and each party irrevocably consents to service of
process in the manner provided hereunder for the giving of notices.

 

12



--------------------------------------------------------------------------------

16. CERTAIN RULES OF CONSTRUCTION; CODE SECTION 409A.

(a) No party shall be considered as being responsible for the drafting of this
Agreement for the purpose of applying any rule construing ambiguities against
the drafter or otherwise. No draft of this Agreement shall be taken into account
in construing this Agreement. Any provision of this Agreement which requires an
agreement in writing shall be deemed to require that the writing in question be
signed by the Employee and an authorized representative of the Company.

(b) The Company and the Employee intend the terms of this Agreement to be in
compliance with Section 409A of the Code and the regulations promulgated
thereunder. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of
Section 409A of the Code. The phrase “termination of the Employee’s employment”
and similar phrases in this Agreement shall mean the Employee’s “separation from
service” as defined in Section 409A of the Code. The Company does not guarantee
the tax treatment or tax consequences associated with any payment or benefit,
including but not limited to consequences related to Section 409A of the Code.

(c) If, after the date of a Change of Control of the Company, any payment amount
or the value of any benefit under this Agreement is required to be included in
the Employee’s income prior to the date such amount is actually paid or the
benefit provided as a result of the failure of this Agreement (or any other
arrangement that is required to be aggregated with this Agreement under Code
Section 409A) to comply with Code Section 409A, then the Employee shall receive
a distribution, in a lump sum, within 90 days after the date it is finally
determined that the Agreement (or such other arrangement that is required to be
aggregated with this Agreement) fails to meet the requirements of Section 409A
of the Code; such distribution shall equal the lesser of (i) the amount required
to be included in the Employee’s income as a result of such failure and (ii) the
benefits otherwise due hereunder, and shall in any event reduce the amount of
payments or benefits otherwise due hereunder.

17. HEADINGS. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

NICHOLAS FINANCIAL, INC. By:  

/s/Kevin Bates

  Name: Kevin Bates   Title: SVP – Branch Operations

 

EMPLOYEE:

/s/Katie MacGillivary

Printed Name: Katie L. MacGillivary

 

14



--------------------------------------------------------------------------------

Exhibit 10.3

APPENDIX A

For purposes of this Agreement, a Change of Control shall be deemed to have
occurred upon the earlier of (a) any of the events constituting a “Change of
Control” under the Company’s 2015 Omnibus Incentive Plan, as such term is
defined in such Plan as of the date of this Agreement, or (b) a determination by
the Board of Directors of the Company, in view of the then current circumstances
or impending events, that a change of control of the Company has occurred or is
imminent, which determination shall be made for the specific purpose of
triggering the operative provisions of this Agreement.